JS 44 (Rev. 06/17)

Case 3:21-Cv-000 FF PP cU a SHR 0/44 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

IL (a) PLAINTIFFS DEFENDANTS
Calvin Keith Ausby and Carolina Cargo Freight Expediters, LLC

 

Victor Ordonez

County of Residence of First Listed Defendant Fairfax
(IN US. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff El Paso County
(EXCEPT IN US. PLAINTIFF CASES)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)

Victor J. Beiganowski, P.C.
801 Myrtle Ave., Ste 100
El Paso, TX 79901, T 915.264.1800 F 915.759.4007

Dan Hemandez of Ray Pena McChristian, P.C.
5822 Cromo Drive
El Paso, Texas 79912

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)
A 1 U.S. Government 43 Federal Question PIF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State m1 0 1 Incorporated or Principal Place 44 44
of Business In This State
Of 2 U.S. Government 44 Diversity Citizen of Another State 2 &€ 2° Incorporated and Principal Place 15 ms
Defendant (Indicate Citizenship of Parties in Item IE) of Business In Another State
Citizen or Subject of a 43 © 3 Foreign Nation H6 6
Foreign Country
IV. NATURE OF SUIT @uce an “x” in One Box Only} Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure 422 Appeal 28 USC 158 1 375 False Claims Act
A 120 Marine 1 310 Airplane 1 365 Personal Injury - of Property 21 USC 881) |) 423 Withdrawal A 376 Qui Tam (31 USC
O 130 Miller Act 4 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care! O 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical A 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 4 820 Copyrights 4 430 Banks and Banking
O 151 Medicare Act 1 330 Federal Employers’ Product Liability 1 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 1 835 Patent - Abbreviated O 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR RID} O 480 Consumer Credit
of Veteran’s Benefits ™% 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards 861 HIA (1395ff) O 490 Cable’Sat TV
AV 160 Stockholders’ Suits 1 355 Motor Vehicle 4 371 Truth in Lending Act 0 862 Black Lung (923) 0 850 Securities/Commodities
O 190 Other Contract Product Liability O 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(2)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI O 890 Other Statutory Actions
qo

196 Franchise

Injury
1 362 Personal Injury -
Medical Malpractice

1 385 Property Damage
Product Liability

 

 

 

 

O 740 Railway Labor Act
O 751 Family and Medical
Leave Act

7 865 RSI (405(g))

O 891 Agricultural Acts
O 893 Environmental Matters
O 895 Freedom of Information

 

 

 

 

 

 

l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 0 790 Other Labor Litigation FEDERAL TAX SUITS Act
A 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 4 791 Employee Retirement 4 870 Taxes (U.S. Plaintiff 0 896 Arbitration
1 220 Foreclosure A 441 Voting 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 4 442 Employment O $10 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land O 443 Housing! Sentence 26 USC 7609 Agency Decision
1 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
A 290 All Other Real Property 1 445 Amer. w/Disabilities -]( 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 1 462 Naturalization Application
4 446 Amer. w/Disabilities -]( 540 Mandamus & Other [0 465 Other Immigration
Other 4 $50 Civil Rights Actions
A 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X" in One Box Onty)
O11 Original $2 Removed from O 3 Remanded from 4 Reinstatedor © 5 Transferred from 6 Multidistrict O $ Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. § 1332, 1441, 1446
Brief description of cause: . .
Plaintiff alleges cause of action under Negligence

 

VII. REQUESTED IN

o CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes (No
VII. RELATED CASE(S)
IF ANY (See insiructions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
/s/ Dan Hernandez
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
